Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to application 17/195,193 which was filed 03/08/21 and is a continuation of application 16/689,699, now U.S. Patent No. 10,956,656, which is a continuation of application 15/996,715, now U.S. Patent No. 10,489,488, which itself was a continuation of application 15/664,414, now US.S Patent No. 9,990,337, which itself was a continuation of application 15/211,902, now U.S. Patent No. 9,720,884, itself was a continuation of application 15/011,743, now U.S. Patent No. 9,396,168, which itself was a continuation of application 13/738,609, now U.S. Patent No. 9,251,134, which itself was a continuation of application 12/779,683, now U.S. Patent No. 8,355,903. Claims 1-22 are pending in the application and have been considered.

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent 10,956,656.
Specifically, a comparison of claim 1 in the present application with claim 1 of U.S. Patent 10,956,656 yields the following:
(Present application)				         (U.S. Patent 10,956,656)
1. An apparatus for automatically generating a narrative about a structured data set, the narrative comprising natural language text arranged in a narrative format, the apparatus comprising: 


a memory configured to store a plurality of data structures that represent different characterizations of data, wherein the data structures specify a plurality of applicability conditions 


for testing against data within or derived from the structured data set to support a determination as to whether any of the characterizations accurately characterize the structured data set; and 



a processor for cooperation with the memory, the processor configured to: 

compute a plurality of derived features from the structured data set, wherein the structured data set comprises data that falls into a plurality of fields and/or categories and which relates to specific events, situations, entities, or aggregations thereof, and wherein the data of the structured data set includes numeric values; 


retrieve a plurality of the applicability conditions from the memory; test data against a plurality of the retrieved applicability conditions, wherein the tested data comprises at least one of (1) data within the structured data set and/or (2) data within the computed derived features; 

in response to the tests, (1) determine that a plurality of the characterizations serve as candidate characterizations that accurately characterize the structured data set and (2) filter the candidate characterizations to select at least one of the candidate characterizations; and 


automatically render the natural language text for display based at least in part on (1) the selected at least one characterization and (2) at least one of (i) data within the structured data set and/or (ii) data within the computed derived features such that the rendered natural language text describes the structured data set in accordance with the selected at least one characterization.
1. An apparatus for automatically generating a narrative story about a structured data set, the narrative story comprising natural language text arranged in a narrative format, the apparatus comprising:


a memory in which a plurality of data structures are stored, each of a plurality of the data structures being representative of a characterization of data and having an associated applicability condition, the associated applicability condition 

for testing against data within or derived from the structured data set to support a determination as to whether the representative characterization for the applicability condition's associated data structure is an accurate characterization of the structured data set; and


a processor in cooperation with the memory, the processor configured to:

compute a plurality of derived features from the structured data set, wherein the structured data set comprises data that falls into a plurality of fields and/or categories and which relates to specific events, situations, entities, or aggregations thereof, and wherein the data of the structured data set includes numeric values;


test data against a plurality of the applicability conditions for a plurality of the data structures in the memory, wherein the tested data comprises at least one of (1) data within the structured data set and (2) data within the computed derived features;

in response to the tests, (1) determine that a plurality of the data structures are candidate data structures that accurately characterize the structured data set and (2) filter the candidate data structures to select at least one of the candidate data structures; and


automatically render the narrative story natural language text for display based at least in part on (1) the selected at least one candidate data structure and (2) at least one of (i) data within the structured data set and (ii) data within the computed derived features such that the rendered narrative story natural language text describes the structured data set in accordance with the at least one characterization represented by the selected at least one candidate data structure.



As the table above demonstrates, although the language is not identical each limitation of claim 1 of the present application is found in claim 1 of US Patent 10,956,656, and therefore, the claim is anticipated. Independent claims 16 and 17 are similarly anticipated by claims 16 and 17 of US Patent 10,956,656 respectively. Dependent claims 2-15 and 18-22 of the present application are substantially similar to claims 2-15 and 18-22 of US Patent 10,956,656 respectively as follows:
2. The apparatus of claim 1 wherein the tested data comprises (1) data within the structured data set and (2) data within the computed derived features.  

3. The apparatus of claim 2 wherein each of a plurality of the data structures is further associated with an importance value, and wherein the processor is further configured to filter the candidate characterizations based at least in part on the importance values associated with the data structures that represent the candidate characterizations.  

4. The apparatus of claim 3 wherein the importance values comprise a plurality of fixed values.  


5. The apparatus of claim 3 wherein the processor is further configured to compute a plurality of the importance values based on at least one of (1) data within the structured data set and/or (2) data within the computed derived features.  

6. The apparatus of claim 1 wherein the data structures do not themselves comprise any specific text for the narrative.  

7. The apparatus of claim 1 wherein the selected at least one characterization comprises a plurality of selected characterizations; and wherein the processor is further configured to automatically render the natural language text for display based at least in part on (1) the selected characterizations and (2) at least one of (i) data within the structured data set and/or (ii) data within the computed derived features such that the rendered natural language text describes the structured data set in accordance with the selected characterizations.  



8. The apparatus of claim 7 wherein the processor is further configured to: prioritize the selected characterizations; and automatically render the natural language text for display such that the generated text describes the structured data set in accordance with the prioritization of the selected characterizations.  



9. The apparatus of claim 8 wherein each of a plurality of the data structures is further associated with an importance value, and wherein the processor is further configured to prioritize the selected characterizations based at least in part on the importance values associated with the data structures that represent the selected characterizations.  

10. The apparatus of claim 7 wherein the memory is further configured to store a plurality of phrasal generation routines, wherein each of a plurality of the data structures is associated with a phrasal generation routine from among the plurality of phrasal generation routines; and wherein the processor is further configured to render the natural language text for display based on an invocation of the phrasal generation routine associated with the selected characterizations.  

11. The apparatus of claim 10 wherein each of a plurality of the data structures comprise a plurality of points that support the characterization represented by that data structure; and wherein the processor is further configured to (1) select and assemble a plurality of elements of the structured data set to create an element list data structure that connects the selected elements to the points of the selected characterizations and (2) render the natural language text for display based at least in part on an application of the selected elements from the element list data structure to the invoked phrasal generation routine to thereby output and assemble a plurality of phrases in a natural language that describe the structured data set based at least in part on the points that support the selected characterizations.  



12. The apparatus of claim 11 wherein each of a plurality of the data structures is associated with an importance value; and wherein the processor is further configured to (1) determine an order for an expression of the selected characterizations based at least in part on the importance values associated with the candidate data structures that represent the selected characterizations, (2) perform the element selection for each of the selected characterizations to generate a plurality of the element list data structures, (3) generate an angle list data structure that represents the ordered data structures, (4) assemble the elements of the element list data structures based at least in part on the angle list data structure to generate an ordered element list data structure, and (5) render the natural language text for display based at least in part on the ordered element list data structure and an application of the elements from the ordered element list data structure to the invoked phrasal generation routine to thereby output and assemble a plurality of phrases in a natural language that describe the structured data set based on the points that support the selected characterizations.  


13. The apparatus of claim 12 wherein the processor is further configured to render the natural language text for display based at least in part on a recursive traversal of the ordered element list data structure and an application of the recursively traversed elements from the ordered element list data structure to the invoked phrasal generation routine to thereby output and assemble a plurality of phrases in a natural language that describe the structured data set based at least in part on the points that support the selected characterizations.  



14. The apparatus of claim 12 wherein the processor is further configured to (1) filter the selected characterizations based at least in part on the importance values associated with the data structures that represent the selected characterizations to yield a set of filtered characterizations and (2) perform the order determination with respect to the filtered characterizations.  

15. The apparatus of claim 1 wherein the structured data set comprises a plurality of data elements, and wherein the processor is further configured to (1) identify one or more of the data elements that are to be included within the narrative based at least in part on the selected at least one characterization and (2) automatically render the natural language text for display using the selected at least one characterization and the one or more identified data elements.


18. The method of claim 17 wherein the tested data comprises (1) data within the structured data set and (2) data within the computed derived features.  

19. The method of claim 18 wherein each of a plurality of the data structures is further associated with an importance value, and wherein the filtering step further comprises a processor filtering the candidate characterizations based at least in part on the importance values associated with the data structures that represent the candidate characterizations.  


20. The method of claim 19 further comprising: a processor computing a plurality of the importance values based on at least one of (1) data within the structured data set and/or (2) data within the computed derived features.  



21. The method of claim 17 wherein the data structures do not themselves comprise any specific text for the narrative.  

22. The method of claim 17 wherein the selected at least one characterization comprises a plurality of selected characterizations, and wherein the rendering step further comprises: a processor automatically rendering the natural language text for display based at least in part on (1) the selected characterizations and (2) at least one of (i) data within the structured data set and/or (ii) data within the computed derived features such that the rendered natural language text describes the structured data set in accordance with the selected characterizations.

2. The apparatus of claim 1 wherein the tested data comprises (1) data within the structured data set and (2) data within the computed derived features.

3. The apparatus of claim 2 wherein each of a plurality of the candidate data structures is further associated with an importance value, and wherein the processor is further configured to filter the candidate data structures based at least in part on the importance values associated with the candidate data structures.


4. The apparatus of claim 3 wherein the importance values comprise a plurality of fixed values associated with a plurality of the data structures.

5. The apparatus of claim 3 wherein the processor is further configured to compute a plurality of the importance values associated with a plurality of the data structures based on at least one of (1) data within the structured data set and (2) data within the computed derived features.

6. The apparatus of claim 1 wherein the data structures do not themselves comprise any specific text for the narrative story.

7. The apparatus of claim 1 wherein the selected at least one candidate data structure comprises a plurality of selected candidate data structures; and wherein the processor is further configured to automatically render the narrative story natural language text for display based at least in part on (1) the selected candidate data structures and (2) at least one of (i) data within the structured data set and (ii) data within the computed derived features such that the rendered narrative story natural language text describes the structured data set in accordance with the characterizations represented by the selected candidate data structures.

8. The apparatus of claim 7 wherein the processor is further configured to:
prioritize the plurality of selected candidate data structures; and automatically render the narrative story natural language text for display such that the generated text describes the structured data set in accordance with the prioritization of the selected candidate data structures.

9. The apparatus of claim 8 wherein each of a plurality of the selected candidate data structures is further associated with an importance value, and wherein the processor is further configured to prioritize the plurality of selected candidate data structures based at least in part on their associated importance values.



10. The apparatus of claim 7 wherein the memory is further configured to store a plurality of phrasal generation routines, wherein each of a plurality of the data structures is associated with a phrasal generation routine from among the plurality of phrasal generation routines; and
wherein the processor is further configured to render the narrative story natural language text for display based on an invocation of the phrasal generation routine associated with the selected candidate data structures.

11. The apparatus of claim 10 wherein each of a plurality of the data structures comprise a plurality of points that support the characterization represented by that data structure; and wherein the processor is further configured to (1) select and assemble a plurality of elements of the structured data set to create an element list data structure that connects the selected elements to the points of the selected candidate data structures and (2) render the narrative story natural language text for display based at least in part on an application of the selected elements from the element list data structure to the invoked phrasal generation routine to thereby output and assemble a plurality of phrases in a natural language that describe the structured data set based at least in part on the points that support the characterizations represented by the selected candidate data structures.

12. The apparatus of claim 11 wherein each of a plurality of the data structures is associated with an importance value; and wherein the processor is further configured to (1) determine an order for an expression of the characterizations represented by the selected candidate data structures within the narrative story based at least in part on the importance values associated with the selected candidate data structures, (2) perform the element selection for each of the selected candidate data structures to generate a plurality of the element list data structures, (3) generate an angle list data structure that represents the ordered data structures, (4) assemble the elements of the element list data structures based at least in part on the angle list data structure to generate an ordered element list data structure, and (5) render the narrative story natural language text for display based at least in part on the ordered element list data structure and an application of the elements from the ordered element list data structure to the invoked phrasal generation routine to thereby output and assemble a plurality of phrases in a natural language that describe the structured data set based on the points that support the characterizations represented by the selected candidate data structures.

13. The apparatus of claim 12 wherein the processor is further configured to render the narrative story natural language text for display based at least in part on a recursive traversal of the ordered element list data structure and an application of the recursively traversed elements from the ordered element list data structure to the invoked phrasal generation routine to thereby output and assemble a plurality of phrases in a natural language that describe the structured data set based at least in part on the points that support the characterizations represented by the selected candidate data structures.

14. The apparatus of claim 12 wherein the processor is further configured to (1) filter the selected candidate data structures based at least in part on the importance values associated with the selected candidate data structures to yield a set of filtered data structures and (2) perform the order determination with respect to the filtered data structures.


15. The apparatus of claim 1 wherein the structured data set comprises a plurality of data elements, and wherein the processor is further configured to (1) identify one or more of the data elements that are to be included within the narrative story based at least in part on the selected at least one candidate data structure and (2) automatically render the narrative story natural language text for display using the selected at least one candidate data structure and the one or more identified data elements.

18. The method of claim 17 wherein the tested data comprises (1) data within the structured data set and (2) data within the computed derived features.

19. The method of claim 18 wherein each of a plurality of the candidate data structures is further associated with an importance value, and wherein the filtering step further comprises a processor filtering the candidate data structures based at least in part on the importance values associated with the candidate data structures.




20. The method of claim 19 further comprising:
a processor computing a plurality of the importance values associated with a plurality of the data structures based on at least one of (1) data within the structured data set and (2) data within the computed derived features.

21. The method of claim 17 wherein the data structures do not themselves comprise any specific text for the narrative story.

22. The method of claim 17 wherein the selected at least one candidate data structure comprises a plurality of selected candidate data structures, and wherein the rendering step further comprises: a processor automatically rendering the narrative story natural language text for display based at least in part on (1) the selected candidate data structures and (2) at least one of (i) data within the structured data set and (ii) data within the computed derived features such that the rendered narrative story natural language text describes the structured data set in accordance with the characterizations represented by the selected candidate data structures.



As the table above demonstrates, although the language is not identical each limitation of claims 2-15 and 18-22  of the present application is found in claims 2-15 and 18-22 of US Patent 10,956,656 respectively, and therefore, these claims are also anticipated.

Other Double Patenting Analysis (NOT A REJECTION)
Claims 1-22 have also been compared to the claims of U.S. patents 10,489,488, 9,990,337, 9,720,884, 9,396,168, 9,251,134, and 8,355,903 which resulted from various parent applications, as well as patents 9,697,197, 9,697,492, and 8,630,844, which resulted from various related applications. The claims are dissimilar to the extent that no obviousness type double patenting rejections based on these patents are appropriate. This is NOT a rejection and is solely for clarity of the record.

Allowable Subject Matter
Claims 1-22 would be allowable if Applicant were to file a proper terminal disclaimer disclaiming any portion of the patent term resulting from this application that would extend beyond the patent term date of U.S. Patent 10,956,656, thereby overcoming the nonstatutory obviousness-type double patenting rejections outlined above.

The closest prior art to independent claims 1, 16, and 17 is Bringsjord (7,333,967). Bringsjord discloses a system for automatically composing a story by generating fictional stories from an input theme. From this input theme, the system extracts elements of domain knowledge from a database of stock characters, events and items to serve as elements of a fictional story that will be assembled together in a fashion to generate a plot for the fictional story around the defined theme. However, Bringsjord does not disclose the limitations of independent claims 1, 16, or 17.

The other prior art references considered pertinent to the claims are:
Schiller (7,856,390) discloses generating natural language news-based stories.
Reiter et al. (“Building Applied Natural Generation Systems”. Cambridge University Press, 1995) discloses natural language generation from an applied system-building perspective.


A combination or modification of Bringsjord and the other prior art of record would not have resulted in the limitations of claim claims 1, 16, and 17, and therefore claims 1, 16, and 17 would not have been obvious to one of ordinary skill in the art at the time of the invention. Dependent claims 2-15 and 18-22 are allowable over the prior art because they further limit the allowable subject matter of parent claims 1 and 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                         12/14/22